Title: From George Washington to Thomas Smith, 15 September 1788
From: Washington, George
To: Smith, Thomas



Sir,
Mount Vernon September 15th 1788

Your favour of the 6th Ult. came duly to hand and I beg you to accept my thanks for the trouble you have had in collecting my money and for the punctuality and dispach with which you have transacted my business. The Sum of £50.0.2 sent to Colo. Biddle got safe; and the receipt of it is acknowledged by him in a letter to me. It is far, very far indeed, Sir, from my wish that you should make good the Counterfiet money which you received on my account—the Act of receiving it in [the] manner you do is confering a favour on me—to be made liable for the accidents which may attend the doing it would, if I could do it, be worse than ungenerous—it would be unjust. I therefore request that you would deduct the Sum of £7.6.8 from your next Account—Colo. Biddle could do no less than refuse it—but in doing so he has done more than I wished.
I would thank you for giving the enclosed a safe conveyance. Colo. Cannon is vested with the care of my Landed property in the Counties of Fayette & Washington but owing to miscarriages of letters, or other causes, I have heard nothing from him for

more than 15 months—and am agnorant of the Situation in which my tenements are. Letters sent by Post by way of Philadelphia will always come safe, it is somewhat strange therefore to be so long with out one from him. with very great esteem—I am—Sir Yr most Obedt Hble Servant

Go. Washington

